11TH COURT OF APPEALS
                                         EASTLAND, TEXAS
                                            JUDGMENT


Grand Aerie Fraternal Order of Eagles,                      * From the 244th District
                                                              Court of Ector County,
                                                              Trial Court No. C-130,296.

Vs. No. 11-12-00174-CV                                      * February 21, 2013

Tyler Haygood,                                              * Opinion by Wright, C.J.
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)

     Both the opinion and judgment of this court dated January 11, 2013, and entered in the
minutes of this court at Volume 36, page 15 are withdrawn. The opinion and judgment of this
court dated February 21, 2013, are substituted therefor.
                                    11TH COURT OF APPEALS
                                         EASTLAND, TEXAS
                                            JUDGMENT


Grand Aerie Fraternal Order of Eagles,                      * From the 244th District
                                                              Court of Ector County,
                                                              Trial Court No. C-130,296.

Vs. No. 11-12-00174-CV                                      * February 21, 2013

Tyler Haygood,                                              * Opinion by Wright, C.J.
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that there is error in the
judgment below. Therefore, in accordance with this court’s opinion, we reverse the judgment of
the trial court and render judgment that Tyler Haygood’s claims against Grand Aerie Fraternal
Order of Eagles are dismissed for want of jurisdiction. The costs incurred by reason of this appeal
are taxed against Tyler Haygood.